IN THE DISTRICT COURT OF APPEAL
THOMASENA O’NEAL,                    FIRST DISTRICT, STATE OF FLORIDA
individually and as next of kin of
BENETA S. DAVIS,                     NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-3621

HOLMES-GLOVER-
SOLOMON, INC.,

      Appellee.


_____________________________/

Opinion filed August 3, 2016.

An appeal from the Circuit Court for Duval County.
Karen K. Cole, Judge.

Thomas E. Duffy, Jr. of Terrell Hogan PA, Jacksonville, for Appellant.

Brooks C. Rathet, Bromagen & Rathet, P.A., Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.



LEWIS, WETHERELL, and RAY, JJ., CONCUR.